


EXECUTION COPY
EXHIBIT 10.2


AMENDMENT NO. 1
to
AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT ( “Amendment No.
1”) is made as of September 30, 2011 by and among TEXAS-NEW MEXICO POWER COMPANY
(the “Borrower”), the institutions parties hereto as Lenders (the “Lenders”),
and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent for
itself and the other Lenders (the “Administrative Agent”) under that certain
Amended and Restated Credit Agreement, dated as of December 16, 2010, by and
among the Borrower, the Lenders and the Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Defined terms used herein and not otherwise defined herein
shall have the meaning given to them in the Credit Agreement.
WITNESSETH
WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
the Credit Agreement;
WHEREAS, the Borrower has requested that the Administrative Agent and the
requisite number of Lenders under Section 11.6 of the Credit Agreement amend the
Credit Agreement on the terms and conditions set forth herein; and
WHEREAS, the Borrower, the requisite number of Lenders under Section 11.6 of the
Credit Agreement and the Administrative Agent have agreed to amend the Credit
Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendments to the Credit Agreement:
1.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:


1.1.
Section 1.1 of the Credit Agreement is hereby amended to delete the definition
of “2009 Term Loan Credit Agreement” in its entirety, and to substitute the
following new definition of “2011 Term Loan Credit Agreement” therefor:



““2011 Term Loan Credit Agreement” means a term loan credit agreement dated as
of September 30, 2011, among the Borrower, the lenders parties thereto, and
JPMorgan Chase Bank, N.A., as administrative agent on behalf of such lenders, as
it may be amended, restated, supplemented, extended or otherwise modified from
time to time.”



SIGNATURE PAGE TO AMENDMENT NO. 1

--------------------------------------------------------------------------------








1.2.
Section 1.1 of the Credit Agreement is hereby amended to delete the definition
of “Base Rate” in its entirety, and to substitute the following therefor:



““Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” (the “Prime Rate”) and (c) the Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
the Reuters BBA Libor Rates page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. (London time) on such day. The Prime Rate
is a rate publicly announced from time to time by the Administrative Agent as
its prime rate in effect at its principal office in New York City, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate, respectively.”
1.3.
Section 1.1 of the Credit Agreement is hereby amended to delete clause (d) of
the definition of “Change of Control”) in its entirety, and to substitute the
following therefor:



“(d) the Parent shall cease to own, directly or indirectly, and free and clear
of all Liens or other encumbrances (other than any Lien in favor of the
administrative agent for the benefit of the lenders under the 2011 Term Loan
Credit Agreement (as it may be amended, restated, supplemented, refinanced or
otherwise modified from time to time) securing Indebtedness thereunder), at
least 100% of the outstanding Voting Stock of the Borrower on a fully diluted
basis.”
1.4.
Section 8.5(p) of the Credit Agreement is hereby amended and restated in its
entirety as follows:



“(p) Liens upon any property in favor of the administrative agent for the
benefit of the lenders (the “2011 Term Loan Administrative Agent”) under the
2011 Term Loan Credit Agreement (or any refinancing thereof) securing
Indebtedness thereunder; provided that (i) the Borrower Obligations shall
concurrently be secured equally and ratably with (or prior to) such Indebtedness
under the 2011 Term Loan Credit Agreement (or any refinancing thereof) so long
as such other Indebtedness shall be secured and (ii) the Borrower, such 2011
Term Loan Administrative Agent (or the administrative agent under any
refinancing of the 2011 Term Loan Credit Agreement) and the Administrative
Agent, for the benefit of the Lenders, shall have entered into such security
agreements, collateral trust and sharing agreements, intercreditor agreements
and other documentation deemed necessary by the Administrative Agent in respect
of such Lien on terms and conditions acceptable to the Administrative Agent
(including, without limitation, with respect to the voting of claims and release
or modification of any such Lien or all or any portion of the collateral
thereunder),”

2

--------------------------------------------------------------------------------




1.5.
Section 8.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:



“8.7    Burdensome Agreements.
The Borrower will not (nor will it permit any of its Subsidiaries to) enter into
any contractual obligation that prohibits the ability (a) of any Subsidiary of
the Borrower to make Restricted Payments to the Borrower or to otherwise
transfer property to the Borrower or (b) of the Borrower to create, incur,
assume or suffer to exist Liens on its property in favor of the Administrative
Agent, for the benefit of the Lenders, other than (i) any such contractual
obligation contained in the Credit Documents; (ii) any such contractual
obligation contained in the “Credit Documents” (or any similar term) as defined
in the 2011 Term Loan Credit Agreement (or any refinancing thereof) to the
extent such contractual obligations in such “Credit Documents” (or any similar
term) shall be no less favorable to the Administrative Agent and the Lenders
than such contractual obligations set forth in the 2011 Term Loan Credit
Agreement as in effect on September 30, 2011; and (iii) any such contractual
obligation contained in the Note Facilities Documentation as in effect on the
date hereof without giving effect to any subsequent amendment or other
modification to such contractual obligations.”
2.Conditions of Effectiveness. The effectiveness of this Amendment No. 1 is
subject to the conditions precedent that the Administrative Agent shall have
received the following:


2.1.
duly executed originals of this Amendment No. 1 from the Borrower, the requisite
number of Lenders under Section 11.6 of the Credit Agreement and the
Administrative Agent; and



2.2.
such other documents, instruments and agreements as the Administrative Agent may
reasonably request.



3.Representations and Warranties of the Borrower.


3.1.
The Borrower hereby represents and warrants that (i) this Amendment No. 1 and
the Credit Agreement, as previously executed and as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms (except as enforceability may be
limited by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors' rights generally) and (ii) no Default or Event of Default has
occurred and is continuing.



3.2.
Upon the effectiveness of this Amendment No. 1 and after giving effect hereto,
the Borrower hereby reaffirms all covenants, representations and warranties made
in the Credit Agreement as amended hereby, and agrees that all such covenants,
representations and warranties shall be true and correct as of the date hereof
(unless such representation and warranty is made as of a specific date, in which
case such representation and warranty shall be true and correct as of such
date).


3

--------------------------------------------------------------------------------






4.References to the Credit Agreement.


4.1.
Upon the effectiveness of Section 1 hereof, on and after the date hereof, each
reference in the Credit Agreement (including any reference therein to “this
Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring thereto) or in any other Credit Document shall mean and be a reference
to the Credit Agreement as amended hereby.



4.2.
Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.



4.3.
The execution, delivery and effectiveness of this Amendment No. 1 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of
any provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.



5.GOVERNING LAW. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY AND CONSTRUED, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, OTHER THAN NEW YORK
GENERAL OBLIGATIONS LAW § 5-1401.


6.Headings. Section headings in this Amendment No. 1 are included herein for
convenience of reference only and shall not constitute a part of this Amendment
No. 1 for any other purpose.


7.Counterparts. This Amendment No. 1 may be executed by one or more of the
parties to this Amendment No. 1 on any number of separate counterparts and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.


[REMAINDER OF PAGE INTENTIONALLY BLANK]



4

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the day
and year first above written.






BORROWER:


TEXAS-NEW MEXICO POWER COMPANY




By:    /s/ Terry R. Horn             
Name:    Terry R. Horn                 
Title:    Vice President and Treasurer         





SIGNATURE PAGE TO AMENDMENT NO. 1

--------------------------------------------------------------------------------








LENDERS:




JPMORGAN CHASE BANK, N.A.,
individually in its capacity as a Lender and in its capacity as Administrative
Agent




By:    /s/ Helen D. Davis             
Name:    Helen D. Davis             
Title:    Authorized Officer             



SIGNATURE PAGE TO AMENDMENT NO. 1

--------------------------------------------------------------------------------




UNION BANK, N.A.,
as a Lender




By:    /s/ Robert J. Cole             
Name:    Robert J. Cole                 
Title:    Vice President                 



SIGNATURE PAGE TO AMENDMENT NO. 1

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Keven D. Smith             
Name:    Keven D. Smith             
Title:    Senior Vice President             





SIGNATURE PAGE TO AMENDMENT NO. 1

--------------------------------------------------------------------------------




SUNTRUST BANK,
as a Lender




By:    /s/ Andrew Johnson             
Name:    Andrew Johnson             
Title:    Director                 





SIGNATURE PAGE TO AMENDMENT NO. 1

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Yann Blindert             
Name:    Yann Blindert             
Title:    Vice President             









SIGNATURE PAGE TO AMENDMENT NO. 1